Citation Nr: 0306677	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
osteoarthritis of the left knee, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for a postoperative 
right knee disability with chondromalacia and instability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The Board remanded the case in 
November 1999 and August 2000.

A videoconference hearing was held in February 2000 before 
the undersigned member of the Board. 38 U.S.C.A. § 7107(c), 
(e) (West 2002).


FINDINGS OF FACT

1.  By rating action in April 2002, the RO assigned a 30 
percent rating for the service-connected left knee 
disability, effective on July 23, 1998.

2.  In a written statement signed by the veteran, dated and 
received in May 2002, the veteran indicated that he was 
satisfied with the 30 percent rating assigned for his 
service-connected left knee disability.

3.  The veteran's right knee disability is manifested by 
complaints of pain, extension to 10 degrees on examination in 
May 1998 and no more than moderate lateral instability; there 
is no objective medical evidence of recurrent subluxation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for degenerative osteoarthritis of the 
left knee, currently evaluated as 30 percent disabling, have 
been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (b),(c) (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for a postoperative right knee disability have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 2002; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a. Diagnostic Codes 5257, 5260, 
5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for degenerative osteoarthritis of the 
left knee

By rating action in September 1998, the RO denied the 
veteran's claims for increased ratings for his service 
connected left and right knee disabilities.

In December 1998, the veteran perfected his appeals 
concerning the ratings assigned for his service-connected 
left and right knee disabilities.

By a April 2002 rating decision, the RO increased the rating 
for degenerative osteoarthritis of the left knee, to 30 
percent, effective from July 23, 1998 and continued the 40 
percent rating for the service-connected right knee 
disability.

In a written statement dated and received in May 2002, the 
veteran indicated that he was satisfied with the 30 percent 
rating for the service-connected left knee disability.  Under 
these circumstances, the Board construes the veteran's signed 
statement as a request to withdraw his appeal as to his left 
knee disability.

Under applicable criteria, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2002).

In this case, prior to the promulgation of a decision by the 
Board, the veteran has withdrawn his claim for an increased 
rating for the service-connected left knee disability by 
indicating that he was satisfied with the 30 percent rating 
assigned by the April 2002 rating action..  As a result of 
the withdrawal his appeal regarding the left knee disability, 
no allegations of error of fact or law remain before the 
Board for consideration.  Consequently, the veteran's appeal 
must be dismissed.

II.  Increased rating for a postoperative right knee 
disability

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim for an increased rating for his right 
knee disability was received in July 1998.  There are no 
particular application forms required for an increased rating 
claim.  There is nothing in the record to indicate the need 
for the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On his July 1998 claim, the veteran indicted that he had 
received treatment in May and June 1998 at the Birmingham VA 
Medical Center (VAMC).  The RO obtained VA outpatient 
treatment records dated from April 1998 to April 2002.  The 
Board remanded the case in August 2000 for additional 
development of the medical evidence and to provide the 
veteran with an additional VA examination.  In May 2002, the 
veteran submitted a statement indicating that he was 
scheduled for right knee replacement surgery in May 2000 at 
the Birmingham VAMC.  By letter dated in August 2002, the RO 
advised the veteran that it would help him obtain medical 
records, employment records, or record from other Federal 
agencies.  He was advised to identify any records and he was 
provided with release forms for private records.  He was also 
requested to identify where knee replacement was done so that 
those records could be obtained.  Thus, the veteran was 
notified that he should provide information (who treated him) 
and the RO would get the records.  The RO obtained additional 
VA hospital and outpatient records dated from July 1999 to 
October 2002.  A July 2002 medical record indicated that the 
veteran did not go for arthroplasty of his right knee.  The 
veteran has not identified any additional medical records 
that have not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in January 
1999 and December 2000.

On appellate review, there are no areas in which further 
development is needed.  Although the August 2002 letter from 
the RO notified the veteran of the VA's duty to assist under 
the VCAA, he and his representative have not been notified of 
the provisions of the implementing regulations.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The notice and 
development undertaken by the RO and the Board has fulfilled 
the requirements of the VCAA, and no beneficial purpose would 
be served by delaying a decision for the sole reason of 
notifying the veteran of the regulations.  As discussed 
above, all pertinent evidence has been obtained and the 
veteran has been afforded VA examinations.  He has also had 
the opportunity to testify.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g.,  Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The veteran seeks a rating in excess of 40 percent for his 
service-connected right knee disability, which is currently 
rated under Diagnostic Codes 5257-5262.  This hyphenated 
diagnostic code indicates that the veteran's postoperative 
right knee disability is evaluated according to the criteria 
for impairment of the tibia and fibula (Diagnostic Code 
5262).  See 38 C.F.R. § 4.27 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2002).

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40 and 4.45.  VAOPGCPREC 09-98. 

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  
Lower ratings under that diagnostic code reference malunion 
of the tibia and fibula, with slight, moderate, or marked 
knee or ankle disability.  Thus, Diagnostic Code 5262 
contemplates loose motion, analogous to instability.

The veteran had degenerative arthritis.  Degenerative 
arthritis is to be rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002)

Limitation of leg extension is evaluated as 10 percent 
disabling under Diagnostic Code 5261 when leg extension is 
limited to 10 degrees; as 20 percent disabling when leg 
extension is limited to 15 degrees; is rated at 30 percent 
when extension is limited to 20 degrees; is evaluated as 40 
percent disabling when extension is limited to 30 degrees; 
and is evaluated as 50 percent disabling when extension is 
limited to 45 degrees.  Where extension is limited to 5 
degrees, a noncompensable evaluation may be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Diagnostic Code 5257 evaluates slight recurrent subluxation 
or lateral instability as 10 percent disabling; moderate 
recurrent subluxation or instability as 20 percent disabling; 
and severe recurrent subluxation or lateral instability as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

Providing separate ratings under Diagnostic Code 5257 and 
5262 would not be appropriate, because both contemplate loose 
motion, or instability.  However, Diagnostic Code 5257 also 
refers to knee disability, which contemplates evaluating any 
disability of the knee, including limitation of motion and 
loose motion or instability.  The U.S. Court of Veterans 
Appeals has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (emphasis supplied).  

A May 1998 VA outpatient record shows that the range of 
motion of the right knee was from 10 to 110 degrees.  There 
was tenderness to palpation and joint line effusion.  The 
impression was bilateral severe knee degenerative joint 
disease.  There was thus, at this time, no evidence of 
instability or loose motion.  While motion was limited, it 
warranted no more than a 10 percent evaluation under 
Diagnostic Code 5261.  Because of the tenderness and 
effusion, it appears that this assessment was made during a 
flare-up, when the veteran sought care for his knee.  As the 
limitation of motion on flare-up is shown, there is no basis 
for a higher evaluation, because no additional functional 
disability can be identified.

On VA examination in January 1999, the veteran reported a 
history of five right knee operations.  He reported pain and 
stiffness of his knees and that he was unable to walk up or 
down stairs at all.  He indicated that he had periods of 
flare-up that were alleviated by getting shots in the knees.  
He reported that he used a cane at all times.  On 
examination, the examiner indicated that motion stopped when 
pain began.  There was objective evidence of painful motion.  
There was no edema, effusion, tenderness, redness or abnormal 
movement.  There was instability, weakness and guarding of 
movement.  The right knee had flexion to 89 degrees and 
extension to 0 degrees.  There was anterior, posterior and 
lateral moderate instability.  The assessment was 
degenerative joint disease of both knees, worse on the right 
and loss of function due to pain.  As of this examination, 
then, the veteran did not have limitation of flexion or 
extension that would be compensable in degree.  He did have 
moderate instability, which would warrant a 20 percent rating 
under Diagnostic Code 5257.  He had no abnormal movement, so 
there was no loose motion to warrant a rating under 
Diagnostic Code 5262.

A November 2000 VA orthopedic clinic note shows that range of 
motion of the right knee was from 5 to 120 degrees.  There 
was mild effusion and moderate to severe crepitus.  
Ligamentous examination was stable.  At this time, then, the 
veteran had noncompensable limitation of motion.  His knee 
ligaments were stable, indicating no basis on which to rate 
the disability under Diagnostic Code 5262 or 5257.

On VA examination in December 2000, the veteran complained of 
right knee pain, weakness, stiffness, swelling, heat, 
instability, giving way, locking, fatigability and lack of 
endurance.  He reported flare-ups when he climbed stairs, 
which the examiner indicated represented 10 percent 
additional functional impairment.  It was indicated that the 
veteran used a cane and there was no recurrent subluxation.  
On examination, the right knee had flexion to 95 degrees and 
extension to 0 degrees.  It was indicated that motion stopped 
when pain began.  There was objective evidence of painful 
motion.  There was no edema or effusion.  The right knee was 
unstable in the anterior posterior position.  The diagnoses 
included postoperative degenerative joint disease of the 
right knee with loss of function due to pain.  Here, again, 
the veteran's limitation of motion was noncompensable.  There 
was, however, anterior and posterior instability.  While 
there was no indication of lateral instability or recurrent 
subluxation, the joint was unstable front to back, which 
might equate to slight recurrent subluxation (10 percent) 
(Diagnostic Code 5257), or slight knee disability (10 
percent) (Diagnostic Code 5262).

An April 2002 orthopedic clinic note shows that the veteran 
reported right knee pain that was waking him at night and 
limiting his activities.  There was moderate effusion of the 
right knee.  Range of motion was from 5 to 100 degrees with 
pain.  The knee was stable to ligamentous examination.  The 
assessment was right knee osteoarthritis.  Limitation of 
motion here is noncompensable, and effusion indicates a 
flare-up, so, even on flare-up, a compensable evaluation for 
limitation of motion would not be warranted.  There is no 
instability, so no basis for rating under Diagnostic Code 
5257 or 5262.

Based on the evidence of record, the Board finds that a 
rating in excess of 40 percent for the veteran's service-
connected right knee disability is not warranted.  The 
currently assigned 40 percent rating is the maximum rating 
available under Diagnostic Code 5262 pertaining to impairment 
of the tibia and fibula.  The veteran does not have nonunion 
with loose motion, required for that rating.

He has argued that he should have separate ratings.  As 
discussed above, the maximum rating for limitation of motion 
supported by examination findings has been 10 percent, and at 
that time, there was no evidence of any instability or 
looseness.  At all other times, limitation of motion has been 
noncompensable.

Likewise, the maximum instability (or looseness) shown would 
warrant no more than a 20 percent rating.  If the veteran 
were to have his right knee disability evaluated separately 
using these diagnostic codes, his combined rating for the 
knee would be only 30 percent.

As he is already evaluated at 40 percent, that rating 
contemplates any additional limitation of motion or 
functional loss likely to result when the knee flares up more 
than it has shown on any examination so far.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The 40 percent evaluation takes 
into account the functional limitation attributable to his 
pain on motion, the level of which is clearly shown on his VA 
examinations.  Based on the foregoing, an evaluation in 
excess of 40 percent is not warranted under the provisions of 
Diagnostic Codes 5257-5262.

The Board has considered other potentially applicable rating 
criteria.  There is no evidence of ankylosis of the knee and 
Diagnostic Code 5256 (ankylosis of the knee) is not for 
application in this case.  A rating higher than 20 percent is 
not available under Diagnostic Code 5258 (semilunar 
cartilage, dislocated) and that rating criteria is not for 
application in this case.

The preponderance of the evidence is against a disability 
rating higher than 40 percent for the service-connected right 
knee disability.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The issue of entitlement to an increased rating for 
degenerative osteoarthritis of the left knee, currently 
evaluated as 30 percent disabling, is dismissed.

A rating in excess of 40 percent for the service-connected 
postoperative right knee disability is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


